Appeal Dismissed and Memorandum Opinion filed May 9, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00282-CR


                  CHRISTOPHER KEITH HANDY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1481109


                         MEMORANDUM OPINION

      After a plea of guilty, appellant was convicted of the felony offense of
terroristic threat and sentenced to four years’ incarceration on September 29, 2016.
Appellant did not file a motion for new trial. Appellant filed a notice of appeal on
March 27, 2019.

      A defendant’s notice of appeal must be filed within 30 days after the day
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Texas Rule of Appellate Procedure 26 is essential to vest the court of appeals
with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If
an appeal is not timely perfected, a court of appeals does not obtain jurisdiction to
address the merits of the appeal. Under those circumstances it can take no action
other than to dismiss the appeal. Id.

      Appellant did not file a motion for new trial. Any notice of appeal was due
on or before October 31, 2016. Appellant’s notice of appeal, filed March 27, 2019,
is untimely. Accordingly, we lack jurisdiction and dismiss the appeal.



                                   PER CURIAM

Panel consists of Wise, Jewell, and Hassan

Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2